PER CURIAM.
Epitomized Opinion
Action by McKay for commission for renting a store room in building owned by the Bangor Co. of which Latimer is the president and principal stockholder. The lessee procured never took possession and the evidence shows that the lease was not effective until possession was ' taken. Judgment was rendered for McKay in common pleas. On error proceedings the court of appeals reversed the judgment, holding:
1. That whatever services performed by McKay were" performed not for Latimer but for the company of which he was president and that McKay sued the wrong party.
2. That evidence shows the lease was never consummated and that commission was never earned, as there was never any contract that was enforcible.